Exhibit 99.2 EXECUTION VERSION WACHOVIA AUTO OWNER TRUST 2008-A, as Issuer, WACHOVIA BANK, NATIONAL ASSOCIATION as Administrator, WDS RECEIVABLES LLC, as Depositor, and U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee ADMINISTRATION AGREEMENT Dated as of June 1, 2008 TABLE OF CONTENTS Page Section 1.01. Capitalized Terms; Interpretive Provisions. 2 Section 1.02. Duties of the Administrator. 2 Section 1.03. Records 8 Section 1.04. Compensation 8 Section 1.05. Additional Information to be Furnished to the Issuer 9 Section 1.06.Independence of the Administrator 9 Section 1.07. No Joint Venture 9 Section 1.08. Other Activities of Administrator 9 Section 1.09. Term of Agreement; Resignation and Removal of Administrator 9 Section 1.10. Action Upon Termination, Resignation or Removal 10 Section 1.11. Notices 10 Section 1.12. Amendments 11 Section 1.13. Successors and Assigns 11 Section 1.14. Governing Law 12 Section 1.15. Headings 12 Section 1.16. Counterparts 12 Section 1.17. Severability 12 Section 1.18.Limitation of Liability of Owner Trustee and Indenture Trustee. 12 Section 1.19. Third-Party Beneficiary 13 Section 1.20. Successor Master Servicer and Administrator 13 Section 1.21. Nonpetition Covenants. 13 EXHIBITS ExhibitA - Form of Power of Attorney A-1 i ADMINISTRATION AGREEMENT This Administration Agreement, dated as of June 1, 2008 (this “Agreement”), is among Wachovia Auto Owner Trust 2008-A, as issuer (the “Issuer”), Wachovia Bank,
